Case 3:20-ap-03028-SHB      Doc 130 Filed 01/13/21 Entered 01/13/21 17:06:13        Desc
                            Main Document    Page 1 of 37



             IN THE UNITED STATES BANKRUPTCY COURT FOR THE
                      EASTERN DISTRICT OF TENNESSEE

 In re
                                                       Case No. 3:20-bk-30540-SHB
 MARGARET ELIZABETH KINNEY                             Chapter 7

                   Debtor

         MARGARET ELIZABETH KINNEY
         and WILLIAM KINNEY

                            Plaintiffs

              v.                                       Adv. Proc. No. 3:20-ap-3028-SHB

         ANDERSON LUMBER COMPANY, INC.
         BLUE TARP FINANCIAL, INC.; and
         KIZER & BLACK, ATTORNEYS, PLLC

                            Defendants

         MEMORANDUM OPINION ON DEFENDANTS’ MOTIONS TO DISMISS

 APPEARANCES:      MARGARET ELIZABETH KINNEY
                   WILLIAM KINNEY
                    2442 Allegheny Loop Road
                    Maryville, Tennessee 37803
                    Pro Se Plaintiffs

                   MARY D. MILLER
                    The Miller Law Firm, PLLC
                    P.O. Box 52227
                    Knoxville, Tennessee 37950
                    Attorney for Defendants Anderson Lumber Company, Inc. and Kizer &
                        Black, Attorneys, PLLC

                   CLINTON EDWARD BRUSH
                    Butler Snow LLP
                    150 Third Avenue South, Suite 1600
                    Nashville, Tennessee 37201
                    Attorneys for Defendant Blue Tarp Financial, Inc.


 SUZANNE H. BAUKNIGHT
 UNITED STATES BANKRUPTCY JUDGE
Case 3:20-ap-03028-SHB                   Doc 130 Filed 01/13/21 Entered 01/13/21 17:06:13                             Desc
                                         Main Document    Page 2 of 37



                                           I. PROCEDURAL POSTURE

            Plaintiffs, 1 acting pro se, initiated this adversary proceeding on June 16, 2020, by the

 filing of a Complaint (the “Initial Complaint”) [Doc. 1] against Defendants Anderson Lumber

 Company, Inc. (“Anderson”) and Blue Tarp Financial, Inc. (“Blue Tarp”). Plaintiffs expressly

 requested “an order to set aside the default judgment entered on August 5, 2019,” (the

 “Judgment”) by the Blount County, Tennessee Circuit Court, case number E-24747 (the “Initial

 State Court Action”) “based upon fraud and Fraud Upon the Court, pursuant to the Federal Rules

 of Bankruptcy Procedure, Rule 9024.” [Doc. 1 at ¶ 1.] Plaintiffs also stated that the Initial

 Complaint was brought “pursuant to 28 USC §1452 2 to remove [to federal court] Anderson’s

 state court” case number E-29174, filed also in Blount County Circuit Court (the “Foreclosure

 Action”), and “for an order to void same for violation of the automatic stay and for other

 reasons.” [Id.] Plaintiffs also asserted in the Initial Complaint a request for declaratory judgment

 and an injunction and other equitable relief. [Id.]

            Twenty days 3 after Anderson filed a motion to dismiss 4 the Initial Complaint for lack of

 subject matter jurisdiction “for failing to obtain prior certification by the United States District




 1
  Plaintiff Margaret Elizabeth Kinney (“Debtor”) is the debtor in the associated bankruptcy case, and Plaintiff William
 Kinney is Debtor’s husband. [Doc. 1 at ¶ 5.]
 2
     The Court’s quotation of Plaintiffs’ filings is verbatim, sic passim.
 3
   Federal Rule of Civil Procedure 15(a)(1)(B), made applicable to adversary proceedings through Federal Rule of
 Bankruptcy Procedure 7015, authorized Plaintiffs’ filing of an amended complaint without leave of Court within
 twenty-one days after service of a motion under Rule 12(b), (e), or (f).
 4
   Aside from filing the Amended Complaint, Plaintiffs did not respond to Anderson’s motion to dismiss the Initial
 Complaint, which is a failure to comply with E.D. Tenn. LBR 7007-1(a), requiring “any objection to the relief sought
 in the motion [to] be filed within 21 days after the filing of the motion” and providing that “[a] failure to timely object
 to a motion will be construed to mean that the respondent does not oppose the relief requested by the motion.” Because
 Plaintiffs appear pro se, the Court will treat their timely filed Amended Complaint as responsive to Anderson’s initial
 motion to dismiss.
Case 3:20-ap-03028-SHB                Doc 130 Filed 01/13/21 Entered 01/13/21 17:06:13                            Desc
                                      Main Document    Page 3 of 37



 Court for the Eastern District of Tennessee, 5” or in the alternative, “to abstain from hearing

 [Plaintiffs’] claims” [Doc. 3 at pp. 1-2], Plaintiffs filed an Amended Complaint. [Doc. 9.] The

 Amended Complaint reflects a change in the caption of the case removing Anderson as a named

 defendant, leaving Blue Tarp as a defendant, and adding Kizer & Black, Attorneys, PLLC

 (“K&B”) 6 as a defendant. [Id.] Although Plaintiffs omitted Anderson from the case caption,

 they assert that the Amended Complaint “is also a formal objection to Anderson’s claim 7

 pursuant to Rule 3007(b) and 11 U.S.C. 502(a) on the ground that it did not contain any

 supporting documentation and is therefore unenforceable against the debtor.” [Doc. 9 at ¶ 3.]

 Plaintiffs state that the Amended Complaint seeks “to determine the validity or extent of a lien,

 and to avoid the lien on the property [at issue] under § 522(f).” [Id. at ¶ 4.] The Amended

 Complaint also seeks to determine the dischargeability of a debt and states that it is an action for

 abuse of process and for sanctions under 11 U.S.C. § 105(a). [Id. at ¶¶ 5-6.] Although the

 Amended Complaint contains rambling allegations of chronologically disjointed events relating

 to the Initial State Court Action, it expressly identifies four counts: (1) “Fraud, Fraud Upon the

 Court”; (2) “False Claim, Abuse of Process”; (3) “Blue Tarp Fraud, Fraudulent Concealment,

 Fraud Upon the Court”; and (4) “Violation of the Automatic Stay.” [Doc. 9.]



 5
    On January 18, 2019, Plaintiffs were barred by then Chief United States District Judge Thomas A. Varlan from
 “filing any new civil actions in the United States District Court for the Eastern District of Tennessee without first
 obtaining written certification from th[e] Court that the complaint has some legal and factual merit.” Order, Kinney v.
 Anderson Lumber Co., Inc., No. 3:18-cv-227-HAV-HGB (E.D. Tenn. Jan. 18, 2019), ECF No. 31 (the “Restraining
 Order”). (This district court case will be referred to as the “2018 District Court Lawsuit.”)
 6
     K&B represented Anderson in the Initial State Court Action.
 7
   In fact, Anderson did not file a proof of claim in the Chapter 7 case; nor was there any deadline to do so until the
 Chapter 7 Trustee issued a notice of assets with the claims bar date of March 22, 2021. See Chapter 7 Case Doc. Nos.
 2-1 at ¶ 10, 170; Fed. R. Bankr. P. 3002(c)(5). Instead, Debtor inappropriately filed a proof of claim on behalf of
 Anderson [Claim No. 1-1] (see Fed. R. Bankr. P. 3004), presumably so that she could object to it in the hope that this
 Court would disallow the claim so that Anderson would be precluded from asserting a claim in the case. The Court
 allowed Anderson to withdraw the proof of claim. [Bankr. Doc. 158.] (References herein to “Bankr. Doc.” are to the
 Court’s record in Debtor’s underlying bankruptcy case, number 3:20-bk-30540-SHB.)
Case 3:20-ap-03028-SHB                Doc 130 Filed 01/13/21 Entered 01/13/21 17:06:13                         Desc
                                      Main Document    Page 4 of 37



            A. Anderson’s Motion to Dismiss

            In response to the Amended Complaint, Anderson filed a Motion to Dismiss Complaint,

 for Judgment on the Pleadings, or to Remand Case to Blount County Circuit Court or, in the

 Alternative, Motion for Abstention on behalf of Anderson Lumber Co., Inc. (“Anderson’s

 Motion to Dismiss”). [Doc. 29.] In it, Anderson notes that the removal of it from the caption of

 the Amended Complaint creates ambiguity about Anderson’s role as a defendant in this action.

 [Id. at 2.] Anderson, thus, filed the Motion to Dismiss “out of an abundance of caution.” [Id.]

 Anderson incorporates its arguments raised in its initial motion to dismiss filed in response to the

 Initial Complaint [Doc. 5] and asserts additional arguments targeted at the Amended Complaint.

            On September 15, 2020, Anderson supplemented its Motion to Dismiss to argue that

 neither Debtor nor Mr. Kinney can bring any claim regarding the dischargeability of the debt

 owed to Anderson. [Doc. 44.] Finally, on September 25, 2020, Anderson again supplemented its

 Motion to Dismiss to incorporate the claims, defenses, and arguments raised by K&B in its

 motion to dismiss and related filings. [Doc. 74.] Plaintiffs responded to Anderson’s Motion to

 Dismiss (as supplemented 8) on September 23, 2020 [Docs. 69, 70.]

            B. K&B’s Motion to Dismiss

            On September 4, 2020, the Court granted K&B’s motion to extend the time to respond to

 the Amended Complaint, allowing until September 21, 2020, for K&B to file an answer or

 pleading responsive to the Amended Complaint. [Doc. 36.] On September 21, K&B filed its

 Motion to Dismiss Complaint, or, in the Alternative, Motion for Abstention and Request for the

 Court to Take Judicial Notice, on Behalf of Kizer & Black, Attorneys, PLLC (“K&B’s Motion to




 8
     Anderson’s Motion to Dismiss and supplements will be referred to collectively as “Anderson’s Motion to Dismiss.”
Case 3:20-ap-03028-SHB             Doc 130 Filed 01/13/21 Entered 01/13/21 17:06:13                         Desc
                                   Main Document    Page 5 of 37



 Dismiss”) [Doc. 49], with supporting brief and exhibits [Docs. 50, 68]. 9 Plaintiffs responded in

 opposition to K&B’s Motion to Dismiss on October 15, 2020. [Doc. 95.]

         C. Blue Tarp’s Motion to Dismiss

         Blue Tarp sought and obtained an extension to file responsive pleadings [Docs. 82, 83]

 and filed Blue Tarp Financial, Inc.’s Motion to Dismiss the Amended Complaint (“Blue Tarp’s

 Motion to Dismiss”) [Doc. 101] on October 29, 2020, with supporting brief and exhibit [Doc.

 102]. With Plaintiffs’ response in opposition to Blue Tarp’s Motion to Dismiss, filed on

 November 23, 2020 [Doc. 115], Defendants’ motions, collectively, became ripe for adjudication.

                     II. LITIGATION HISTORY BETWEEN THE PARTIES

         Central to Plaintiffs’ claims before this Court are their assertions of numerous

 improprieties by Defendants and the Blount County Circuit Court in the Initial State Court

 Action. As alleged by Plaintiffs in the Amended Complaint, the Initial State Court Action was

 filed by Anderson against Plaintiffs’ youngest son, Christopher Kinney (“Christopher”), who

 died in December 2015; Christopher’s business, Kinney Custom Interiors; and Debtor. [Doc. 9 at

 ¶¶ 10, 11, 19.] Plaintiffs assert that K&B failed to serve Debtor with process in the Initial State

 Court Action and that she was precluded by K&B’s false representation to the state court from

 raising the issue at a hearing in 2013. [Id. at ¶ 19.] Plaintiffs complain of irregularities and false

 representations concerning summary judgment and discovery motions in 2013. [Id. at ¶¶ 20-21.]

 Plaintiff William Kinney became a party to the Initial State Court Action in 2014 (although

 Plaintiffs dispute that he was a proper party defendant in that action), and Plaintiffs assert that

 Anderson and K&B failed to provide adequate notice to Mr. Kinney. [Id. at ¶ 23.] Plaintiffs also

 assert lack of notice for key hearings in 2017 and 2018, which Plaintiffs say resulted in dismissal


 9
  The initial exhibits to K&B’s Motion to Dismiss were stricken by the Court by Order entered September 23, 2020;
 however, K&B had already cured the technical defect in the filing of the exhibits. [Doc. 71.]
Case 3:20-ap-03028-SHB                  Doc 130 Filed 01/13/21 Entered 01/13/21 17:06:13                              Desc
                                        Main Document    Page 6 of 37



 of their counterclaims. [Id. at ¶¶ 25, 26.] With that background, Plaintiffs assert that on July 22,

 2019, the state court improperly denied Plaintiffs’ motion to disqualify or recuse and, ignoring

 Tennessee procedural rules, proceeded to hold a “sham trial” the next day, on July 23, 2019,

 resulting with the Judgment, which also was entered contrary to required court procedures. [Id. at

 ¶¶ 24, 29.]

            The following chronological table summarizes relevant and voluminous court filings 10 in

 state and federal cases 11 between Plaintiffs and Defendants (or any of them).


  Court & Case               Date of          Summary                                                     Record
  No.                        Filing                                                                       Location

  Blount Co.                 11/21/12         Anderson’s Complaint against Debtor and                     Docs. 68-5,
  Circuit                                     Chris Kinney d/b/a Kinney Custom Interiors,                 pp. 31-32;
  E-24747                                     seeking to recover a debt of $34,765.98                     68-9 12
  Blount Co.                 1/4/13           Debtor’s “Responsive Pleadings” to                          Doc. 68-12
  Circuit                                     Anderson’s Complaint
  E-24747
  Blount Co.                 5/6/2014         Anderson’s Amended Complaint against                        Doc. 68-5,
  Circuit                                     Plaintiffs 13 and Chris Kinney d/b/a Kinney                 pp. 33-34;
  E-24747                                     Custom Interiors                                            see Doc. 68-
                                                                                                          9, p. 6
  Blount Co.                 12/11/14         Order denying William Kinney’s motion to                    Doc. 68-7
  Circuit                                     dismiss
  E-24747
  Tenn. Ct. App.             6/16/15          Plaintiffs’ petition for writ of mandamus on                Doc. 68-5,
  E2015-01139-                                appeal of Blount Co. Circuit case E-24747                   pp. 44-45
  COA-WRM-CV
 10
    The recitation here of the relevant litigation between these parties is taken from certified copies of documents from
 state courts filed of record in this matter and of federal courts, of which the Court hereby takes judicial notice pursuant
 to Federal Rule of Evidence 201(c). See Memorandum and Order on Requests to Take Judicial Notice and Motions to
 Strike the Same [Doc. 118], at pp. 2-4 (explaining judicial notice). Citations to “Doc.” indicate the record location in
 this adversary proceeding to a certified copy of the referenced documents from the state court proceedings. Citations
 to “ECF No.” are to the federal court dockets as indicated.
 11
   Although the Court has assigned terms of art to some of the lawsuits, for purposes of this chart, the Court uses the
 court names and case numbers for ease of reference to the court records of which the Court takes judicial notice.
 12
      A certified copy of the full “Rule Docket” for the Initial State Court Action is located at Doc. 68-9.
 13
    Use of the term “Plaintiffs” means both Plaintiffs in this adversary proceeding, regardless of their position as
 plaintiffs or defendants in the other cases.
Case 3:20-ap-03028-SHB      Doc 130 Filed 01/13/21 Entered 01/13/21 17:06:13                 Desc
                            Main Document    Page 7 of 37



 Court & Case     Date of      Summary                                            Record
 No.              Filing                                                          Location

 Tenn. Ct. App.   6/22/15      Order denying Plaintiffs’ petition for writ of     Doc. 68-5,
 E2015-01139-                  mandamus                                           p. 46
 COA-WRM-CV
 E.D. Tenn.       7/28/15      Plaintiffs attempted to remove the Initial State   ECF No. 1
 3:15-cv-324                   Court Action to federal court
 Tenn. Sup. Ct.   7/25/15      Plaintiffs’ petition for writ of certiorari on     Doc. 68-5,
 E2015-01139-                  Tenn. Ct. App. Order                               pp. 47-48
 SC-R11-CV
 Tenn. Sup. Ct.   9/16/15      Tenn. Sup. Ct.’s order denying Plaintiffs’         Doc. 68-5,
 E2015-01139-                  permission to appeal                               p. 49
 SC-R11-CV
 E.D. Tenn.       2/2/16       Federal district court remanded the Initial        ECF Nos. 7-
 3:15-cv-324                   State Court Action because the claims were         8
                               solely based in state law and diversity
                               jurisdiction was lacking
 E.D. Tenn.       2/16/16      Plaintiffs filed federal complaint against         ECF No. 1
 3:16-cv-78                    Anderson; Blue Tarp; K&B; McDonald, Levy
                               & Taylor (“MLT”); and Jason Rose
 Blount Co.       4/8/16       Order granting Anderson’s request to dismiss       Doc. 68-5,
 Circuit                       Chris Kinney                                       p. 57
 E-24747
 E.D. Tenn.       4/15/16      Federal district court denied Plaintiffs’ motion ECF No. 13
 3:15-cv-324                   for reconsideration
 Blount Co.       5/23/16      Plaintiffs moved for disqualification or         Doc. 68-5,
 Circuit                       recusal of state trial judge                     p. 61
 E-24747
 E.D. Tenn.       5/24/16      Federal district court denied as moot              ECF No. 15
 3:15-cv-324                   Plaintiffs’ motion to substitute party in the
                               remanded case
 Blount Co.       6/2/16       Plaintiffs, separately, filed motions to amend     Doc. 68-15,
 Circuit                       answer and counter claim                           pp. 17-18
 E-24747
 Blount Co.       6/10/16      Hearing was held on Plaintiffs’ various            Doc. 68-5,
 Circuit                       motions                                            p. 61
 E-24747
 E.D. Tenn.       3/28/17      District court’s granting in part and denying      ECF No. 28
 3:16-cv-78                    in part motions to dismiss by Anderson,
                               K&B, and MLT; granting the motions to
                               dismiss of Blue Tarp and Jason Rose (who
                               was the special master in the Initial State
                               Court Action); and denying Plaintiffs’ motion
                               to amend complaint
Case 3:20-ap-03028-SHB      Doc 130 Filed 01/13/21 Entered 01/13/21 17:06:13                 Desc
                            Main Document    Page 8 of 37



 Court & Case    Date of       Summary                                            Record
 No.             Filing                                                           Location

 E.D. Tenn.      7/7/17        Plaintiffs’ second attempt to remove the
 3:17-cv-288                   Initial State Court Action to federal court
 Blount Co.      7/17/17       Order granting Anderson’s motion to dismiss        Docs. 68-
 Circuit                       Debtor’s counterclaims following a hearing at      14, 90-3
 E-24747                       which Debtor failed to appear after notice
 E.D. Tenn.      11/7/17       United States Magistrate Judge Guyton’s            ECF No. 54
 3:16-cv-78                    ruling on discovery motions following an
                               October 18, 2017 hearing, which ordered
                               Anderson to produce the “Anderson Lumber
                               Credit Application . . . .”
 E.D. Tenn.      12/19/17      Magistrate Judge Guyton’s denial of                ECF No. 63
 3:16-cv-78                    Plaintiffs’ discovery motions, including an
                               express “find[ing] that [Anderson] has
                               produced the Credit Application that it intends
                               to rely on in defending the case” and finding
                               that Plaintiffs’ assertion that Plaintiffs’
                               argument about the application went to the
                               merits and was not proper for a motion to
                               compel
 E.D. Tenn.      1/5/18        Plaintiffs’ motion to reconsider Magistrate        ECF No. 65
 3:16-cv-78                    Judge Guyton’s December 19, 2017 order
 E.D. Tenn.      1/9/18        Federal district court denied Plaintiffs’ second   ECF Nos.
 3:16-cv-78                    motion to amend their complaint and                66-67
                               dismissed Plaintiffs’ case that attempted to
                               state claims under the Fair Debt Collection
                               Practices Act (“FDCPA”), 15 U.S.C. § 1692
                               et seq.
 E.D. Tenn.      1/9/18        Federal district court remanded for a second       ECF No. 12
 3:17-cv-288                   time the Initial State Court Action because the
                               removal was untimely
 Sixth Circuit   3/28/18       Federal court of appeals dismissed Plaintiffs’     ECF No. 15
 18-5150                       appeal of January 9, 2018 remand                   3:18-cv-288
 E.D. Tenn.      6/8/18        Plaintiffs filed their Complaint under 42          Doc. 68-15
 3:18-cv-227                   U.S.C. § 1983, inter alia, against Anderson,
                               K&B, and MLT
 Sixth Circuit   9/13/18       Federal court of appeals affirmed the district     ECF No. 72
 18-5146                       court’s dismissal of No. 3:16-cv-78                3:16-cv-78
 U.S. Supreme    9/17/18       Plaintiffs’ Petition for a Writ of Certiorari on   ECF No. 16
 Court                         the federal district court’s second remand of      3:18-cv-288
 18-5150                       the Initial State Court Action
Case 3:20-ap-03028-SHB     Doc 130 Filed 01/13/21 Entered 01/13/21 17:06:13                 Desc
                           Main Document    Page 9 of 37



 Court & Case   Date of       Summary                                            Record
 No.            Filing                                                           Location

 E.D. Tenn.     10/9/18       Plaintiffs filed a Rule 60 motion, asking the      ECF No. 16
 3:15-cv-324                  federal district court to vacate the judgment
                              for nonsuit of Christopher Kinney entered on
                              April 8, 2016, in the Initial State Court
                              Action, asserting that the order was entered
                              while the federal court had jurisdiction
 E.D. Tenn.     10/31/18      Federal district court ordered Plaintiffs to       ECF No. 26
 3:18-cv-227                  show cause why the case, which purported to
                              state a claim under 42 U.S.C. § 1983 and
                              sought to enjoin the Initial State Court Action,
                              should not be dismissed for failure to state a
                              claim
 U.S. Supreme   1/8/19        Supreme Court denied Plaintiffs’ petition for      ECF No. 17
 Court                        certiorari                                         3:17-cv-288
 18-5150
 E.D. Tenn.     1/18/19       Restraining Order dismissing Plaintiffs’           Doc. 68-2;
 3:18-CV-227                  action with prejudice and precluding,              ECF Nos.
                              restraining, and enjoining Plaintiffs from         30-31
                              filing any new cases in the district court
                              without first obtaining written certification
                              that such complaint has some legal/factual
                              merit (including that such claim “is unrelated
                              to the conspiracies they have alleged in prior
                              filings”)
 Blount Co.     2/19/19       Order denying Plaintiffs’ motion to continue       Doc. 68-3
 Circuit                      the trial set for July 23, 2019, and setting a
 E-24747                      pretrial schedule
 E.D. Tenn.     2/19/19       Plaintiffs’ Motion to Reconsider, arguing,         Doc. 68-10;
 3:18-CV-227                  inter alia, lack of due process and “fraud         ECF No. 32
                              upon the court” by Anderson
 U.S. Supreme   4/16/19       Supreme Court denied Plaintiffs’ petition for      ECF No. 75
 Court                        certiorari                                         3:16-cv-78
 18-1026
 E.D. Tenn.     5/4/19        Federal district court denied Plaintiffs’ Rule     ECF No. 17
 3:15-cv-324                  60 motion
 Blount Co.     7/9/19        Plaintiffs’ Verified Complaint for Injunctive      Doc. 68-5,
 Chancery                     and Declaratory Relief against Anderson,           pp. 1-30
 2019-053                     asking the court to invalidate Anderson’s
                              claim, enjoin Anderson’s circuit court suit,
                              award damages for alleged “fraud upon the
                              court,” and refer Anderson to the district
                              attorney for criminal prosecution
Case 3:20-ap-03028-SHB              Doc 130 Filed 01/13/21 Entered 01/13/21 17:06:13                          Desc
                                    Main Document    Page 10 of 37



  Court & Case           Date of          Summary                                                  Record
  No.                    Filing                                                                    Location

  Blount Co.             7/22/19          Plaintiffs’ Proposed Motion to Continue,                 Doc. 68-4;
  Circuit                                 indicating that they intended to petition for            91-1
  E-24747                                 interlocutory appeal if their Third Motion for
                                          Recusal was denied and that they would then
                                          seek to continue the trial until the court of
                                          appeals decided the petition
  Blount Co.             7/22/19          Order denying Plaintiffs’ third motion for               Doc. 68-13
  Circuit                                 disqualification and motion to continue the
  E-24747                                 trial, including findings of fact and
                                          conclusions of law
  E.D. Tenn.             8/1/19           Order finding that Plaintiffs’ arguments were            Doc. 68-11;
  3:18-CV-227                             frivolous and denying the motion to set aside            ECF No. 33
                                          the judgment that dismissed “this frivolous
                                          case” under the Rooker-Feldman doctrine and
                                          reminding Plaintiffs of the Restraining Order
  Blount Co.             8/5/19           Pre-trial Order from July 23, 2019 hearing,              Doc. 68-8
  Circuit                                 finding that Plaintiffs were timely served with
  E-24747                                 notice and failed to appear, denying Plaintiffs’
                                          various motions, granting Anderson’s motion
                                          in limine and request for judicial notice, and
                                          otherwise denying any other pending motions
  Blount Co.             8/5/19           Judgment entered against Plaintiffs in the total         Doc. 68-16
  Circuit                                 amount of $183,215.59
  E-24747
  Blount Co.             10/16/19         Hearing was held on Anderson’s motion to                 Doc. 68-6,
  Chancery                                dismiss Plaintiffs’ complaint and on                     p. 1
  2019-053                                Plaintiffs’ motion for disqualification of the
                                          chancellor
  Blount Co.             12/4/19          Order denying Plaintiffs’ motion for                     Doc. 68-6
  Chancery                                disqualification of the chancellor and granting
  2019-053                                Anderson’s motion to dismiss

         Anderson recorded its Judgment with the Blount County Register of Deeds on September

 5, 2019. [See Bankr. Doc. 60. 14] Anderson also sought to garnish Debtor’s wages shortly before

 she filed her Chapter 7 petition on February 24, 2020. [Doc. 1 at ¶ 3; Bankr. Doc. 1.] At some


 14
    Although it does not appear to be disputed, the Court record does not appear to contain a certified copy of the
 recorded Judgment or of Anderson’s Complaint for Foreclosure on Judgment Lien. [See Bankr. Docs. 60 at ¶ 4; 68.]
 This information concerning the judgment lien and execution efforts is included here for background only and is not
 material to the Court’s decision in this adversary proceeding.
Case 3:20-ap-03028-SHB                 Doc 130 Filed 01/13/21 Entered 01/13/21 17:06:13                          Desc
                                       Main Document    Page 11 of 37



 point prepetition, Anderson also filed the Foreclosure Action to foreclose the Judgment lien. [See

 Bankr. Docs. 60 at ¶ 4; 63; 68.] Postpetition, Anderson, through K&B, filed a First Amended

 Verified Complaint for Foreclosure on Judgment Lien, Setting Aside Fraudulent Conveyance

 and Other Relief, along with an Abstract of Suit and Notice of Lien Lis Pendens and served the

 same on Debtor [Bankr. Doc. 63 at pp. 4-13. 15]

                                       III. THE PARTIES’ POSITIONS

            A. Anderson’s Motion to Dismiss

            In an apparent attempt to cover all possible bases, Anderson raises numerous arguments

 in support of its request for dismissal of the Amended Complaint. 16 First, Anderson argues that

 Plaintiffs’ objection to Anderson’s proof of claim should be dismissed because Anderson did not

 file a proof of claim; instead, Debtor improperly filed a proof of claim in Anderson’s name.

 [Doc. 30 at pp. 7-8.] Second, Anderson argues that Plaintiffs’ request to avoid Anderson’s lien

 under 11 U.S.C. § 522(f) should be dismissed because Plaintiffs have no interest in the Property

 to which Anderson’s lien attached, because Debtor’s amended Schedule C [Bankr. Doc. 47] does

 not claim any exemption in the Property, and because Debtor’s amended Schedule A/B [Bankr.

 Doc. 30] reflects no ownership in the Property. [Doc. 30 at pp. 8-9.] Third, Anderson asserts that

 Plaintiffs may not stand in the shoes of the Chapter 7 Trustee for authority to review, investigate,

 or challenge proofs of claims. [Id. at pp. 9-10.] Fourth, according to Anderson, Debtor lacks



 15
      This document, filed by Debtor in the bankruptcy case, was stricken by the Court [Bankr. Doc. 89].
 16
   Anderson’s initial motion to dismiss was filed before Plaintiffs filed the Amended Complaint. In addition to seeking
 dismissal for some of the reasons stated in Anderson’s Motion to Dismiss, Anderson also argued that this Court should
 either remand or abstain from hearing the “removed case” (i.e., the Initial State Court Action). [Doc. 5 at pp. 7-16.]
 The Court struck Debtor’s Notice of Removal [Bankr. Doc. 63] and Amended Removal Notice [Bankr. Doc. 86] by
 Order entered on June 18, 2020. [Bankr. Doc. 89.] The Court also denied as moot Anderson’s motion for remand.
 [Bankr. Doc. 152.] Thus, the Court need not address Anderson’s [Doc. 5 at pp. 7-16] or K&B’s [Doc. 50 at pp. 34-
 35] requests for this Court to abstain from hearing the “removed case.”
Case 3:20-ap-03028-SHB           Doc 130 Filed 01/13/21 Entered 01/13/21 17:06:13                   Desc
                                 Main Document    Page 12 of 37



 standing to bring any claim for fraud or any other legal claim that purportedly arose before she

 filed her bankruptcy petition because any such claim would belong to the bankruptcy estate so

 that the Chapter 7 Trustee is the only party with standing to litigate any such claim. [Id. at p. 10.]

 Additionally, Anderson argues that even if Debtor had standing to bring such a claim, this Court

 lacks jurisdiction to hear any such claim of William Kinney because he is not a debtor in

 bankruptcy and such a claim is neither core under 28 U.S.C. § 157(b) nor does it arise in or is it

 related to a case under Title 11. [Id. at pp. 10, 19.]

         Anderson’s fifth argument is that Plaintiffs’ claim of fraud relating to representations

 made to United States Magistrate Judge H. Bruce Guyton in Kinney v. Anderson Lumber Co.,

 Inc., No 3:16-cv-78 (E.D. Tenn.) (the “2016 District Court Lawsuit”) is barred under the

 doctrines of collateral estoppel and res judicata and that the Chapter 7 Trustee would be the only

 proper party to prosecute such a prepetition claim. [Id. at p. 11.] As to any claim by Plaintiffs

 concerning the “Blue Tarp Commercial Credit Application” and alleged “fabricated evidence

 [of] a ‘Reassignment of Delinquent Account,’” Anderson argues that no claim concerning either

 matter has been stated against it and that any possible claims would belong solely to the

 bankruptcy estate. [Id. at pp. 11-12, 18-19.] Anderson also addresses numerous allegations by

 Plaintiffs concerning the Initial State Court Action (“The Alleged Failure to Serve [Debtor] with

 Process,” “The Sham Trial,” “The June 12, 2017 Hearing,” “The September 14, 2018 Hearing,”

 “Failure to Properly Serve Judgment,” “The Failure of Blue Tarp To Attend The Trial,” and

 “Reassignment Of Account”) and argues, inter alia, that Plaintiffs fail to allege sufficient

 elements to state any cause of action relating to such matters, that they waived any such claims

 by not raising them in the Initial State Court Action, and that any potential claims arising out of

 the Initial State Court Action belong solely to the bankruptcy estate. [Id. at pp. 12-19.]
Case 3:20-ap-03028-SHB             Doc 130 Filed 01/13/21 Entered 01/13/21 17:06:13                Desc
                                   Main Document    Page 13 of 37



 Similarly, Anderson notes that Plaintiffs’ assertion that Mr. Kinney was not notified of a hearing

 in the Initial State Court Action is not actionable, and even if it were actionable, it would belong

 solely to Mr. Kinney, who is not a debtor before this Court so that such a claim would be neither

 a core proceeding nor arise from or be related to the underlying bankruptcy case. [Id. at pp. 12-

 13.] Finally as to the claims relating to the Initial State Court Action, Anderson asserts that

 Plaintiffs’ claims must be dismissed because they were filed in violation of the Restraining

 Order. [Id. at pp. 19-20.] Concerning Debtor’s claim that Anderson violated the automatic stay,

 Anderson argues that the Court should dismiss that claim because Debtor failed to allege any

 actual damages. [Id. at p. 20.]

        Anderson’s first supplemental motion to dismiss argues that Plaintiffs’ apparent assertion

 of a claim under Federal Rule of Bankruptcy Procedure 7001(6) to determine the

 dischargeability of a debt should be dismissed because (1) Mr. Kinney has no ground to assert

 any such claim because he is not a debtor in bankruptcy and (2) no claim as to dischargeability

 against Debtor has been raised and the deadline for such has passed. [Doc. 44 at p. 2.]

 Anderson’s second supplemental motion to dismiss was filed to incorporate the arguments raised

 in K&B’s Motion to Dismiss. [Doc. 74.]

        B. K&B’s Motion to Dismiss

        K&B, like Anderson, argues that Plaintiffs lack standing to bring any prepetition claim

 against K&B because (1) any claims that belonged to Debtor are now property of the bankruptcy

 estate so that only the Chapter 7 Trustee has standing to prosecute them and (2) the Court lacks

 jurisdiction over any purported claim that might belong to Mr. Kinney because he is not a debtor

 in bankruptcy and none of the allegations create core claims under 28 U.S.C. § 157(b) and are

 not otherwise claims that arise in or relate to a case under Title 11. [Doc 50 at pp. 10-11.] K&B
Case 3:20-ap-03028-SHB           Doc 130 Filed 01/13/21 Entered 01/13/21 17:06:13                Desc
                                 Main Document    Page 14 of 37



 also asserts that Plaintiffs were barred from filing their claims absent compliance with the

 Restraining Order. [Id. at p. 11.] Like Anderson, K&B also argues that Plaintiffs waived certain

 claims by failing to raise them in the Initial State Court Action. [Id. at pp. 12-13.] According to

 K&B, Plaintiffs’ claims in Blount County Chancery Court, Kinney v. Anderson Lumber Co., Inc.,

 Case No. 2019-053 (the “Chancery Court Case”), are res judicata to numerous of Plaintiffs’

 claims here, including the claims of fraud relating to K&B’s representations to Magistrate Judge

 Guyton and to the numerous alleged notice and hearing improprieties in the Initial State Court

 Action. [Id. at pp. 13-16.] Alternatively, K&B argues that Plaintiffs have failed to plead

 sufficiently the elements of fraud under Tennessee law and under federal pleading requirements.

 [Id. at pp. 16-17.] Finally, K&B repeats Anderson’s argument that Debtor’s claim for violation

 of the automatic stay should be dismissed because she failed to plead any actual damages. [Id. at

 p. 50.]

           C. Blue Tarp’s Motion to Dismiss

           Blue Tarp interpreted Plaintiffs’ Amended Complaint to allege that Blue Tarp is liable to

 them under “theories of common law fraud / fraudulent concealment and fraud upon the court.”

 [Doc. 102 at p. 1.] Blue Tarp argues that dismissal is required because any such claims are

 barred by the doctrines of res judicata and collateral estoppel and by the Restraining Order and

 that, in any event, Plaintiffs have stated no cognizable or actionable claim against Blue Tarp. [Id.

 at p. 2.]
Case 3:20-ap-03028-SHB               Doc 130 Filed 01/13/21 Entered 01/13/21 17:06:13                            Desc
                                     Main Document    Page 15 of 37



          D. Plaintiffs’ Responses to the Motions to Dismiss

          Plaintiffs first note, correctly, that Anderson’s alternative Rule 12(c) motion is

 procedurally incorrect because Anderson did not answer the Amended Complaint. 17 [Doc. 70 at

 ¶ 1.] They say that they “decided to respond in part to certain statements made by Anderson

 until a proper Rule 12(c) motion is filed” (i.e., presumably after Anderson answers the Amended

 Complaint). 18 [Id. at ¶ 8.] Plaintiffs also correctly note that Anderson’s request for a remand is

 moot and that the Court has jurisdiction over Anderson’s violation of the automatic stay. [Id. at

 ¶¶ 2-3.] Concerning Anderson’s request for abstention, Plaintiffs state that the “primary issue

 stated in plaintiff’s adversary complaint is that Anderson has submitted a proof of claim without

 supporting documentation, and that claim is fraudulent.” [Id. at ¶ 4.] This focus of Plaintiffs’

 complaint, they say, is not violative of the Restraining Order because the Amended Complaint is

 directed at Anderson’s proof of claim in the bankruptcy court and “questions only the fraud

 element present in the procurement of the Anderson’s [J]udgment, which directly relates to the

 claims allowance process.” [Id. at p. 3, n.2.]

          Plaintiffs disagree with Anderson’s argument that this Court lacks core jurisdiction over

 their claims because, they say, their “disallowance claims” against Anderson directly relate to

 administration of the bankruptcy estate under the statutory provisions for allowance or

 disallowance of claims, orders to turn over property of the estate, and determinations of the

 validity, extent, or priority of liens. [Id. at ¶¶ 6-7.]




 17
    Anderson filed an Answer to the Initial Complaint on July 16, 2020 [Doc. 6], contemporaneously with its initial
 motion to dismiss, but it did not file an answer to the Amended Complaint, choosing instead, as was its right, to move
 for dismissal. Neither K&B nor Blue Tarp filed an answer.
 18
   As noted below, Anderson’s Motion to Dismiss was filed alternatively under Rule 12(b) or 12(c), and it is proper
 for the Court to decide all of the motions under Rule 12(b).
Case 3:20-ap-03028-SHB          Doc 130 Filed 01/13/21 Entered 01/13/21 17:06:13                     Desc
                                Main Document    Page 16 of 37



         Plaintiffs address issues underlying the Judgment in the Initial State Court Action,

 including inter alia an argument that Mr. Kinney was an intervenor, not a defendant, so that the

 Judgment is not final as to him [id. at ¶ 9] and that their allegations of fraud relate not only to

 proceedings in the Initial State Court Action but also to proceedings before the district court and

 this Court and that such fraud precludes estoppel and supports a finding by this Court that the

 Judgment was void “ab initio” [id. at ¶ 12]. Plaintiffs also argue that the Judgment was void ab

 initio because the state court failed to comply with Tennessee Rule of Civil Procedure 58. [Id. at

 ¶¶ 12-13.] Finally, Plaintiffs argue that they have standing and have suffered an injury in fact.

 [Id. at ¶ 17.]

         Plaintiffs also responded in opposition to Anderson’s supplemental motion to dismiss,

 asserting that it appears to be a motion to strike Plaintiffs’ dischargeability claim pursuant to

 Federal Rule of Civil Procedure 12(f). [Doc. 69 at ¶ 1.] As to Mr. Kinney’s position regarding

 dischargeability of Debtor’s debt to Anderson, Plaintiffs argue that Mr. Kinney “has a stake in

 the court’s decision regarding dischargeability” so that he has standing as a party in interest. [Id.

 at ¶ 2.] Plaintiffs explain that their intention in invoking Federal Rule of Bankruptcy Procedure

 7001(6) was to assert a claim as allowed by Federal Rule of Bankruptcy Procedure 4007(a). [Id.]

 Plaintiffs interpret the rules to allow them to ask the Court to determine the dischargeability of

 Anderson’s debt, especially since the deadline to object to Debtor’s discharge under 11 U.S.C. §

 727 was extended to August 15, 2020, for both the Chapter 7 Trustee and Anderson [Bankr. Doc.

 136]. [Id. at ¶¶ 3-4.]

         Plaintiffs’ response to K&B’s Motion to Dismiss notes that it is directed at the motions

 by both K&B and Anderson because K&B adopted and incorporated the arguments raised by

 Anderson. [Doc. 95 at ¶¶ 1, 13.] After reciting numerous extra-record facts underlying the Initial
Case 3:20-ap-03028-SHB           Doc 130 Filed 01/13/21 Entered 01/13/21 17:06:13                   Desc
                                 Main Document    Page 17 of 37



 State Court Action [id. at ¶¶ 2-5] to refute K&B’s assertion that Plaintiffs’ claims appear targeted

 to Anderson rather than K&B, Plaintiffs note that their Amended Complaint alleges a scheme

 between Anderson and K&B. [Id. at ¶ 6.]

         Plaintiffs acknowledge the Court’s authorization of Anderson’s withdrawal of the proof

 of claim filed by Debtor [see id. at ¶ 7] but assert that “the remaining part [of their Amended

 Complaint] specifically states a claim concerning several issues that have overlapping elements

 of intrinsic and extrinsic fraud committed by K&B in order to procure Anderson’s state court

 [J]udgment.” [Id.] Plaintiffs argue that “[f]raud vitiates everything” so that they are asking this

 Court to invalidate the lien on Anderson’s Judgment and discharge the corresponding debt, as

 well as to use the Court’s “inherent power to investigate whether Anderson’s judgment lien was

 obtained by fraud.” [Id. at ¶ 8.] Plaintiffs also “unequivocally assert; the Blount Court did not

 have jurisdiction over the Plaintiffs,” and they state that they are not seeking appellate review of

 a state court’s decisions but challenging the Judgment as “fraudulently obtained by intrinsic and

 extrinsic fraud.” [Id. at ¶¶ 8-9.]

         Plaintiffs challenge K&B’s argument that the Amended Complaint does not comply with

 federal pleading requirements by arguing that the Tennessee Supreme Court rejected the federal

 “plausibility” standard. [Id. at ¶ 15.] Concerning the alleged fraud on the federal court by

 K&B’s representation to Magistrate Judge Guyton in the 2016 District Court Lawsuit, Plaintiffs

 explain that there is a difference between the “Anderson Lumber Credit Application” ordered to

 be produced and Anderson’s representation that it had produced the “Credit Application which is

 the subject of the [Initial State Court Action].” [Id. at ¶ 17.] Plaintiffs acknowledge that the

 Sixth Circuit Court of Appeals refused to address the issue so that “the Sixth Circuit prejudiced

 [them] by denying [them] due process of law under the Fifth Amendment, . . . violat[ing] [their]
Case 3:20-ap-03028-SHB                 Doc 130 Filed 01/13/21 Entered 01/13/21 17:06:13                               Desc
                                       Main Document    Page 18 of 37



 statutory rights in failing to exercise [the court’s] supervisory power to act pursuant to Title 28

 U.S.C. § 636(b)&(c).” [Id. at ¶ 18.] Thus, Plaintiffs argue, the Sixth Circuit’s decision “left

 questions of law and fact neither litigated nor determined.” [Id. at ¶ 19.] Plaintiffs point out that

 they raised the issue of Anderson and K&B’s “judicial admissions” at the October 18, 2017

 hearing before Magistrate Judge Guyton in the 2016 District Court Lawsuit and that the

 dismissal of the 2018 District Court Lawsuit, “which [they] have not yet appealed for private

 reasons,” as well as the dismissal of the 2016 District Court Lawsuit “are void for violation of

 [their] Fifth Amendment rights,” as is the Restraining Order. [Id.]

          Concerning the question of whether Debtor’s prepetition claims are property of the

 bankruptcy estate, Plaintiffs respond that they “will address this issue in a Motion to Join the

 Trustee as a Plaintiff, or in the alternative, grant derivative standing, or compel abandonment.” 19

 [Id. at ¶ 21] They also assert that Mr. Kinney has standing because of an equitable interest he

 possesses in the Property. [Id.]

          Regarding K&B’s argument that claims for fraud are outside of this Court’s jurisdiction

 under Title 11, Plaintiffs assert that their claims of intrinsic and extrinsic fraud are directly

 related to the Judgment and lien asserted by Anderson. [Id. at ¶ 22.] Plaintiffs’ response then

 reiterates pages of mostly extra-record allegations concerning procedure and evidence in the

 Initial State Court Action [id. at ¶¶ 23-36] while also restating their allegations concerning

 K&B’s representations to Magistrate Judge Guyton in the 2016 District Court Lawsuit [id. at ¶

 31]. 20 Finally, Plaintiffs argue that they adequately allege damages. [Id. at ¶ 37.]


 19
    On December 15, 2020, Plaintiffs filed a Motion to Compel Abandonment and Grant Derivitive Standing in this
 adversary proceeding. [Doc. 125.] The Court struck the motion because it was inappropriately filed in the adversary
 proceeding and ordered that the Debtor may file a motion to compel abandonment and/or seeking derivative standing
 in the bankruptcy case. [Doc. 126.]
 20
   Telling is Plaintiffs’ assertion in support of their argument against application of the doctrine of collateral estoppel:
 “In every court in which we have previously raised the issue of said judicial admissions [concerning the credit
Case 3:20-ap-03028-SHB                Doc 130 Filed 01/13/21 Entered 01/13/21 17:06:13                             Desc
                                      Main Document    Page 19 of 37



          In response to Blue Tarp’s Motion to Dismiss, Plaintiffs argue that the Court should

 reject Blue Tarp’s arguments because it “is in default and lacks standing to present the” motion.

 [Doc. 115 at ¶ 1.] To the extent that the Court disagrees, however, Plaintiffs argue that Blue

 Tarp has been in collusion with Anderson and K&B to defraud Plaintiffs. [Id.] Plaintiffs then

 raise allegations concerning the underlying Initial State Court Action in opposition to Blue

 Tarp’s Motion to Dismiss, focusing on “(a) the fabrication of the Blue Tarp commercial credit

 application, and (b) the fabrication of the Reassignment document.” [Id. at ¶¶ 2-11.] Plaintiffs

 assert that Blue Tarp’s attorney was present at the October 18, 2017 hearing before Magistrate

 Judge Guyton and that he “made no objection to the Fraud Upon the Court presented by

 Anderson and K&B” so that Blue Tarp is also liable for “Fraud Upon the Court.” [Id. at ¶ 14.]

 Finally, Plaintiffs argue that the Restraining Order does not preclude their claims before this

 Court because of the alleged fraudulent presentations by Defendants to the district court that

 issued the Restraining Order and because their Amended Complaint “does not require this court

 to re-examine the merits of any other case.” [Id. at ¶¶ 17-18.]

                                                  IV. ANALYSIS

          A. Standard for Rule 12 Dismissal

          Regardless whether a party seeks dismissal under Federal Rule of Civil Procedure 12(b)

 or (c), the same standard applies, and the motion must be granted if, after taking as true “all well-

 pleaded material allegations of the pleadings of the opposing party . . . , ‘no material issue of fact

 exists and the party making the motion is entitled to judgment as a matter of law.’” 21 Jackson v.


 application], they were either ignored or dismissed, which means they were not addressed or ‘actually litigated.’” [Id.
 at ¶ 31.]
 21
    Plaintiffs misunderstand Anderson’s Motion to Dismiss as having been asserted only under Rule 12(c) when the
 motion clearly indicates that was filed to “dismiss the Plaintiffs’ Complaint and Amended Complaint, for Judgment
 on the Pleadings, or in the Alternative to Remand Case to Blount County Circuit Court, or in the alternative, to abstain
 from hearing this case.” [Doc. 29 at p. 2.] Even if Anderson had relied solely on Rule 12(c), the Court could (and
Case 3:20-ap-03028-SHB              Doc 130 Filed 01/13/21 Entered 01/13/21 17:06:13                          Desc
                                    Main Document    Page 20 of 37



 Pro. Radiology, Inc., 864 F.3d 463, 466 (6th Cir. 2017) (quoting S. Ohio Bank v. Merrill Lynch,

 Pierce, Fenner & Smith, Inc., 479 F.2d 478, 480 (6th Cir. 1973); Paskvan v. City of Cleveland

 Civil Serv. Comm’n, 946 F.2d 1233, 1235 (6th Cir. 1991)). Notwithstanding Plaintiffs’ argument

 that Tennessee courts do not apply the pleading standards of Ashcroft v. Iqbal, 556 U.S. 662

 (2009), this Court is constrained to follow federal law, and Iqbal applies. Thus, the Court will

 evaluate Plaintiffs’ Amended Complaint to determine whether it contains “sufficient factual

 matter, accepted as true, to state a claim to relief that is plausible on its face.” Iqbal, 556 U.S. at

 678. Critically, “[a]lthough the pleadings of pro se litigants should be liberally construed and

 held to less stringent standards than formal pleadings drafted by attorneys, even pro se plaintiffs

 are required to adhere to basic pleading requirements.” Bruce v. Great Britain, No. 18-6149,

 2020 WL 2065955, at *2 (6th Cir. Mar. 19, 2020) (citations omitted).

         Here, Defendants have submitted numerous exhibits from other legal proceedings

 between the parties of which the Court takes judicial notice. The impact of such on a Rule 12

 motion was succinctly explained in Hardwick v. Jahn (In re Liquidation, Inc.), No. 1:13-bk-

 16079-SDR, Adv. Proc. No. 1:18-ap-1005-SDR, 2018 WL 2997053, at *5 (Bankr. E.D. Tenn.

 June 12, 2018):

                 When considering a motion for judgment on the pleadings, the court
         generally may not consider any facts outside the pleadings and any attached
         exhibits. See Amini v. Oberlin Coll., 259 F.3d 493, 502 (6th Cir. 2001). When
         matters outside the pleadings are considered, the court should treat the motion as
         one for summary judgment. See Filer v. Polston, 886 F. Supp. 2d 790, 794 (S.D.
         Ohio 2012) (citing Friedman v. United States, 927 F.2d 259, 261 (6th Cir. 1991)).
         The Sixth Circuit has held in the context of a Rule 12(b)(6) motion that a court may
         consider the complaint, exhibits attached to it, public records, items appearing in
         the record of the case, and exhibits that were attached to a defendant's motion to
         dismiss, as long as such are referred to in the complaint and are central to the claims
         contained therein. Kreipke v. Wayne State Univ., 807 F.3d 768, 774 (6th Cir. 2015);
         see also Tellabs, Inc. v. Makor Issues & Rights, Ltd., 551 U.S. 308, 322 (2007);

 would) exercise its discretion to “address substance over form” and decide the motion under Rule 12(b). See Pugh v.
 AIG Prop. Cas. Co., No. 7:17-145-KKC, 2019 WL 97028, at *3 (E.D. Ky. Jan. 3, 2019).
Case 3:20-ap-03028-SHB                Doc 130 Filed 01/13/21 Entered 01/13/21 17:06:13                               Desc
                                      Main Document    Page 21 of 37



          Amini, 259 F.3d at 502. The court may take judicial notice of entries from its docket
          or another court's, although it may not credit disputable facts therein as evidence.
          See In re Omnicare Inc. Sec. Litig., 769 F.3d 455, 468 (6th Cir. 2014). Doing so
          does not require the court to convert the pending motion into a motion for summary
          judgment. See Irons v. Maginnis (In re Irons), 572 B.R. 877, 881 n.1 (N.D. Ohio
          2017).

          The Court will treat the motions to dismiss (collectively) as Rule 12(b)(6) motions and

 will consider those court filings identified above as appropriate for judicial notice without

 converting the motions under Rule 12(d). 22

          The operative document before the Court is Plaintiffs’ Amended Complaint, which

 expressly attempts to state four “counts”: (1) “Fraud, Fraud Upon the Court” [Doc. 9, ¶¶ 15-26];

 (2) “False Claim, Abuse of Process” [id., ¶¶ 27-29]; (3) “Blue Tarp Fraud, Fraudulent

 Concealment, Fraud Upon the Court” [id., ¶ 30]; and (4) “Violation of the Automatic Stay” [id.,

 ¶¶ 31-41]. Rather than track Defendants’ various arguments for dismissal of Plaintiffs’

 Amended Complaint, the Court will use the Amended Complaint itself to address the validity of

 Plaintiffs’ claims and will interpret the allegations liberally, without limiting the claims to those

 enumerated in the “counts.”

          B. Subject Matter Jurisdiction

          The threshold issue for any federal court’s review of claims is subject matter

 jurisdiction. 23 See Steel Co. v. Citizens for a Better Env’t, 523 U.S. 83, 94 (1998) (“The


 22
   Accordingly, the Court denies Plaintiffs’ request in their response to Blue Tarp’s Motion to Dismiss [Doc. 115 at ¶
 20] to convert the motions to dismiss to motions for summary judgment.
 23
   As referenced, the Restraining Order expressly prohibited Plaintiffs from “filing any new civil actions in the United
 States District Court for the Eastern District of Tennessee without first obtaining written certification from th[e] Court
 that the complaint has some legal and factual merit.” Restraining Order. The prerequisites to Plaintiffs’ filing of any
 new civil action in the District Court are (1) “Plaintiffs must file a ‘Motion Pursuant to Court Order Seeking Leave to
 File’ with any proposed complaint”; (2) “[a]s an exhibit to that motion, [P]laintiffs must attach a declaration or sworn
 affidavit certifying that: (a) the claim is a new issue which has previously never been raised in any court and is
 unrelated to the conspiracies they have alleged in prior filings; (b) the claim is not frivolous; and (c) the claim is not
 made maliciously or in bad faith”; and (3) “[b]y means of a second exhibits, [P]laintiffs must identify and list: (a) the
 full caption of each and every suit that has been previously filed by them in any court against each and every defendant
 in the suit that they wish to file, and (b) the full caption of each and every pending suit that has been previously filed
Case 3:20-ap-03028-SHB                Doc 130 Filed 01/13/21 Entered 01/13/21 17:06:13                               Desc
                                      Main Document    Page 22 of 37



 requirement that jurisdiction be established as a threshold matter ‘spring[s] from the nature and

 limits of the judicial power of the United States’ and is ‘inflexible and without exception.’”

 (quoting Mansfield, C. & L. M. Ry. Co. v. Swan, 111 U.S. 379, 382 (1884)); Campanella v. Com.

 Exch. Bank, 137 F.3d 885, 890 (6th Cir. 1998) (noting that “it is beyond question that federal

 courts have a continuing obligation to inquire into the basis of subject-matter jurisdiction to

 satisfy themselves that jurisdiction to entertain an action exists”). Subject matter jurisdiction is

 an issue “that takes absolute priority over all merits questions in a case.” Lindsey v. Pinnacle

 Nat’l Bank (In re Lindsey), 726 F.3d 857, 858 (6th Cir. 2013).

          1. Standing

          The United States Supreme Court has stated that “standing ‘is perhaps the most important

 of the jurisdictional doctrines.’” FW/PBS, Inc. v. City of Dallas, 493 U.S. 215, 230-31 (1990)

 (citations omitted). Once a debtor files a bankruptcy petition, “all legal or equitable interests of

 the debtor in property as of the commencement of the case” become property of the bankruptcy

 estate. 11 U.S.C. § 541(a)(1). Such property interests clearly include causes of action. See Bauer

 v. Com. Union Bank, Clarksville, Tenn., 859 F.2d 438, 440-41 (6th Cir. 1988). Thus, after a

 bankruptcy petition is filed, any cause of action formerly belonging to a debtor prebankruptcy

 vests in the bankruptcy trustee for the benefit of the estate. Id. at 441. “[O]nly the [t]rustee may

 bring [a prepetition] claim, and [a debtor] ‘has no standing to pursue’ it alone” unless the trustee

 abandons the estate property. Auday v. Wet Seal Retail, Inc., 698 F.2d 902, 904 (6th Cir. 2012)

 (quoting Bauer, 859 F.2d at 441).


 by them or on their behalf.” Id. at 1-2 (emphasis added). This Court finds that Plaintiffs’ initiation of this adversary
 proceeding violated the Restraining Order, which alone provides a ground for dismissal of this action without
 addressing the sufficiency of the Amended Complaint under Rule 12 because this Court is authorized to preside over
 bankruptcy matters by the district court’s general order of reference pursuant to 28 U.S.C. § 157(a). Notwithstanding
 that the Court is authorized to dismiss this action based on the Restraining Order, the Court will address the sufficiency
 of Plaintiffs’ allegations because the Court lacks subject matter jurisdiction over the allegations that were in violation
 of the Restraining Order.
Case 3:20-ap-03028-SHB                Doc 130 Filed 01/13/21 Entered 01/13/21 17:06:13                              Desc
                                      Main Document    Page 23 of 37



          Thus, Debtor unquestionably lacks standing to bring prepetition claims at this time.

 Nonetheless, because Debtor has indicated her intent to seek abandonment of her prepetition

 claims or derivative standing to assert such claims, the Court will address other arguments

 concerning such prepetition claims.

          2. The Rooker-Feldman Doctrine

          Under Supreme Court precedent, “lower federal courts [i.e., federal courts other than the

 Supreme Court] [are barred] from engaging in appellate review of state-court judgments.” Telos

 Ventures Grp., PLLC v. Short (In re Short), Bankr. No. 1929471, Adv. Proc. No. 20-2027, 2020

 WL 6877152, at *4 (Bankr. D. Utah Oct. 30, 2020) (citation omitted) (first alteration in original).

 As one bankruptcy court recently explained:

          In other words, “[f]ederal district courts do not have jurisdiction to review, reverse,
          or invalidate state court decisions.” . . . The Supreme Court explains that the
          Rooker-Feldman Doctrine “is confined to cases . . . brought by state-court losers
          complaining of injuries caused by state-court judgments rendered before the district
          court proceedings commenced and inviting district court review and rejection of
          those judgments.” “In other words [for Rooker-Feldman to apply], an element of
          the claim must be that the State Court wrongfully entered its judgment.” Further,
          as noted in Mayotte v. U.S. Bank National Association, 880 F.3d 1169, 1175 (10th
          Cir. 2018): “[T]here would be a Rooker-Feldman issue if the federal suit alleged
          that a defect in the state proceedings invalidated the state judgment. That was what
          Rooker was about — alleged violations of due process, equal protection, and the
          Contract Clause by the state court.”

 Id. (citations omitted); see also Rooker v. Fid. Tr. Co., 263 U.S. 413 (1923).

          Plaintiffs argue that the Rooker-Feldman doctrine does not apply because they have

 alleged that extrinsic fraud operated to void ab initio the Judgment. [See Doc. 70 at ¶ 12 (citing 24

 Memorandum Decision Denying Motion to Dismiss, Petrelli v. JP Morgan Chase N.A. (In re

 Petrelli), Adv. Proc. No. 17-09040 (CGM) (Bankr. S.D.N.Y. Apr. 2, 2018), ECF No. 19; Lake v.



 24
   Plaintiffs fail to provide proper citations to authority, but the Court was able to locate the cited cases by searching
 various sources.
Case 3:20-ap-03028-SHB                 Doc 130 Filed 01/13/21 Entered 01/13/21 17:06:13                               Desc
                                       Main Document    Page 24 of 37



 Capps (In re Lake), 202 B.R. 751 (B.A.P. 9th Cir. 1996); Order, 25 Davet v. Nationsbank Mortg.

 Corp., No. 07-3561 (6th Cir. Nov. 28, 2007), ECF No. 31 (a copy of the Order of the Sixth

 Circuit is accessible only on the district court docket, No. 1:06-cv-01875-PAG (N.D. Ohio Nov.

 30, 2007), ECF No. 38); Sun Valley Foods Co. v. Detroit Marine Terminals, Inc. (In re Sun

 Valley Foods Co.), 801 F.2d 186 (6th Cir. 1986); McCormick v. Braverman, 451 F.3d 382 (6th

 Cir. 2006)).]

          Plaintiffs’ arguments are unavailing. In the Sixth Circuit, the continuing validity of the

 court’s 1985 decision in In re Sun Valley Foods Co., Inc. is in question. In Iannucci v. State, No.

 16-cv-10255, 2016 WL 4089215, at *4 (E.D. Mich. Aug. 2, 2016), aff’d, No. 16-2214, 2017 WL

 3951849 (6th Cir. 2017), 26 the court explained:

          In In re Sun Valley Foods, the Sixth Circuit said that there is an “exception” to the
          Rooker-Feldman doctrine under which a federal court “may entertain a collateral
          attack on a state court judgment which is alleged to have been procured through
          fraud, deception, accident, or mistake.” Id. at 189. But In re Sun Valley Foods does
          not save [the plaintiff’s] claims.

                 As another district court in this Circuit recently explained, there is reason
          “to question the continuing validity of In re Sun Valley Foods.” Dale v. Selene Fin.

 25
    Plaintiffs assert that the Sixth Circuit in Davet stated: “Although this claim tenders for the review of a state court
 judgment, this court is noticed: the state court judgment is void ab initio as articulated infra.” [Doc. 70 at ¶ 12.] Such
 text does not appear in the Sixth Circuit’s decision, which rejected the appellants’ argument that the district court erred
 in dismissing the case under Rooker-Feldman.
 26
    The Sixth Circuit in Iannucci found that the appellant did not challenge the trial court’s determination regarding
 Rooker-Feldman and, thus, did not reach the question of the remaining viability of In re Sun Valley Foods. See
 Iannucci, 2017 WL 3951849, at *2. For a discussion of the circuit courts that have rejected the exception, see David
 v. Fein Such Kahn & Shepard PC, No. 18-8560, 2019 WL 1789471, at *5 (D.N.J. Apr. 24, 2019) (“‘Under the fraud
 exception, which has been embraced by the Courts of Appeal for the Sixth and Ninth Circuits, Rooker-Feldman does
 not apply when the plaintiff asserts that the “state court judgments were procured by . . . [the defendants] through
 fraud, misrepresentation, or other improper means,” because such claims are “independent” of the claims brought in
 state court.’ Campbell v. Tabas, No. 16-6513, 2017 WL 3142118, at *3 (E.D. Pa. July 25, 2017) (quoting McCormick
 v. Braverman, 451 F.3d 382, 392-93 (6th Cir. 2006) and citing Kougasian v. TMSL, Inc., 359 F.3d 1136 (9th Cir.
 2004)). Yet, ‘the Second, Fifth, Seventh, Eighth, Tenth, and Eleventh Circuits have rejected the exception, as have
 district courts from the Fourth Circuit.’ Id. (citing appropriate cases from each of these circuits). ‘The Court of Appeals
 for the Third Circuit has not definitively weighed in on this debate, though it has discussed the exception in dicta and
 in nonprecedential opinions.’ Id. (explaining that the Third Circuit discussed the exception ‘favorably’ in Great W.
 Mining & Min. Co. v. Fox Rothschild LLP, 615 F.3d 159 (3d Cir. 2010) and applied it ‘inconsistently’ in several
 unpublished opinions thereafter).”).
Case 3:20-ap-03028-SHB        Doc 130 Filed 01/13/21 Entered 01/13/21 17:06:13                  Desc
                              Main Document    Page 25 of 37



       LP, No. 3:15CV1762, 2016 WL 1170772, at *5 (N.D. Ohio Mar. 25, 2016) (Carr,
       J.). “Since recognizing [the fraud] exception [in In re Sun Valley Foods] nearly
       thirty years ago, the Sixth Circuit has, in cases involving the exception, yet to find
       it applicable.” Id. at *4 (collecting cases). More importantly, the Sixth Circuit
       decided In re Sun Valley Foods before the Supreme Court clarified the scope and
       nature of the Rooker-Feldman doctrine in Exxon Mobil Corp. v. Saudi Basic Indus.
       Corp., 544 U.S. 280 (2005), and the Sixth Circuit's more recent, post-Exxon Mobil
       decisions applying the doctrine make clear that the sole “inquiry . . . is the source
       of the injury plaintiff alleges in the federal complaint.” McCormick v. Braverman,
       451 F.3d 382, 393 (6th Cir. 2006). Thus, “[i]f the source of the injury is the state
       court decision, then the Rooker-Feldman doctrine would prevent the district court
       from asserting jurisdiction. If there is some other source of the injury, such as a
       third party's actions, then the plaintiff asserts an independent claim.” Id. Whether a
       state-court judgment was improperly obtained is no longer a factor.

              As the court in Dale explained, permitting a plaintiff to avoid the Rooker-
       Feldman doctrine by alleging that the judgment under attack was obtained through
       fraud would – in contravention of the more recent Rooker-Feldman precedent
       described above – allow a plaintiff to pursue a claim in federal court even if the
       claim sought to redress an injury caused by a state-court judgment:

              After all, the [Sixth Circuit] emphasized in McCormick, 451 F.3d at
              393, that the dispositive question, for purposes of the Rooker-
              Feldman doctrine, is the source of the plaintiff's injury. If the source
              is a state-court judgment, then a federal court has no jurisdiction to
              hear the claim. But if the plaintiff can avoid that result by alleging
              some fraud, deception, accident, or mistake contributed to a state-
              court judgment, there is a wide road indeed around the Rooker-
              Feldman doctrine.

       Dale, 2016 WL 1170772, at *5. This in part explains why several more recent
       circuit-level decisions decline to follow In re Sun Valley Foods and/or to adopt the
       fraudulent-procurement “exception.” See, e.g., Scott v. Frankel, 606 F. App’x 529,
       532 n.4 (11th Cir. 2015); Vossbrinck v. Accredited Home Lenders, Inc., 773 F.3d
       423, 426-27 (2d Cir. 2014); West v. Evergreen Highlands Ass'n, 213 F. App’x 670,
       674 n.3 (10th Cir. 2007).

              Simply put, under the most recent on-point holdings of the Supreme Court
       and Sixth Circuit, a plaintiff may not avoid application of the Rooker-Feldman
       doctrine merely by alleging that the state-court judgment under attack was procured
       by fraud.

       The facts before this Court are akin to those recently before the Ninth Circuit Bankruptcy

 Appellate Panel in Reyes v. Kutnerian (In re Reyes), BAP No. EC-18-1229-BSL, 2019 WL
Case 3:20-ap-03028-SHB             Doc 130 Filed 01/13/21 Entered 01/13/21 17:06:13                       Desc
                                   Main Document    Page 26 of 37



 1759749 (B.A.P. Apr. 19, 2019), aff’d, 812 F. App’x 464 (9th Cir. July 8, 2020). The debtors

 argued that they were not properly noticed of certain state-court proceedings that resulted in their

 eviction and that the defects deprived them of due process. The debtors lost their arguments in

 the state trial and appellate courts. Id. at *2-3. The debtors unsuccessfully also sued the creditor

 in state court on the same claims. Id. at *3. In the bankruptcy case, the debtors moved to vacate

 the state-court judgment against them, “arguing that it was ‘void’ because it was obtained

 through [the creditor’s] ‘extrinsic fraud’ on the court.” Id. They asserted that the creditor had

 defrauded them and the state court by not giving the proper notice and that the state court “either

 lacked jurisdiction to enter the judgment, or if it had jurisdiction, the judgment was obtained as a

 result of the extrinsically fraudulent nature of the notice.” Id. They also argued that the creditor

 made false statements regarding service and that such “constituted another ‘extrinsic fraud’ on

 the court and also deprived it of jurisdiction.” Id.

         Like here, the debtors also claimed that they were denied due process by the state court’s

 failure to follow required procedure:

         They argued that the [state] court violated their due process rights by proceeding to
         trial before hearing their demurrer and by denying them an opportunity to file an
         answer to the . . . complaint. They maintained that the [state] court was required to
         wait five days to allow them to file an answer after ruling on the demurrer, yet failed
         to do so. Because they had not yet filed an answer, argued the [debtors], the [state]
         court had no power to act and proceed to trial.

 Id. at *4. Finally, as here, 27 the debtors argued that the creditor violated federal criminal statutes,

 “which also supported a finding of extrinsic fraud on the court.” Id.

         The Reyes debtors also attempted to characterize their claims to avoid application of

 Rooker-Feldman; they “stated that their purpose in filing the Motion to Vacate was not to regain



 27
   Debtors argue that Anderson, Blue Tarp, and K&B have engaged in a conspiracy to defraud the United States in
 violation of 18 U.S.C. § 371. [Doc. 115 at p. 9.]
Case 3:20-ap-03028-SHB               Doc 130 Filed 01/13/21 Entered 01/13/21 17:06:13                            Desc
                                     Main Document    Page 27 of 37



 possession of the property, but to restore their good name.” Id. In response to the creditor’s

 argument that Rooker-Feldman precluded the debtors’ claim, they argued that “no court had ever

 considered or ruled on” certain portions of their arguments so that “they were not asserting error

 by any previous court.” Id. Finally, the debtors asserted that Rooker-Feldman did not apply

 “because they were invoking substantive rights under the [Bankruptcy] Code – the validity of a

 creditor’s proof of claim and the breadth of a debtor’s discharge – which constituted ‘core’

 matters.” Id.

          Thus, the similarities between Reyes and this case are remarkable, and the Court will

 follow the Reyes analysis (even though application of Rooker-Feldman in the Sixth Circuit may

 very well be more stringent than in the Ninth Circuit) and find that Plaintiffs’ claims in the

 Amended Complaint relating to the validity of Anderson’s Judgment are barred by the Rooker-

 Feldman doctrine. Even if the extrinsic fraud exception to the Rooker-Feldman doctrine applies

 in the Sixth Circuit, “[t]he basic requirement for invoking the extrinsic fraud exception is that

 there has been no fair adversary trial at law, either because the aggrieved party was kept in

 ignorance of the action or proceeding, or in some other way fraudulently prevented from

 presenting his claim or defense.” In re Lake, 202 B.R. at 758 28 (citing United States v.

 Throckmorton, 98 U.S. 61, 65 (1878)); see Wood v. McEwen, 644 F.2d 797, 801 (9th Cir. 1981)

 (“Extrinsic fraud is conduct which prevents a party from presenting his claim in court.”).

          Like in Reyes, Plaintiffs made their procedural arguments to the state court, even

 appealing some of those arguments [Doc. 68-5 at pp. 44-49], attempted unsuccessfully more than


 28
    In re Lake also has been criticized by a bankruptcy court in the Sixth Circuit because it was “decided almost a
 decade prior to Exxon Mobil, creditors obtained a default judgment against the debtors, before they filed bankruptcy,
 related to a real property investment [and] when [the d]ebtors filed a chapter 7 case, the creditors filed a
 nondischargeability complaint [so that] the central issue was collateral estoppel, specifically whether the bankruptcy
 court could vacate a California state default court judgment procured through fraud.” In re Goodman, No. 14-62333,
 2015 WL 3507119, at *4 (Bankr. N.D. Ohio June 1, 2015).
Case 3:20-ap-03028-SHB                 Doc 130 Filed 01/13/21 Entered 01/13/21 17:06:13                                 Desc
                                       Main Document    Page 28 of 37



 once to raise some of the same arguments to the federal court, and finally abandoned the

 Tennessee courts in favor of attempting to raise the same arguments to this Court. Plaintiffs’

 failure to appeal the Judgment does not now allow them to attack it collaterally here. 29

          A detailed review of the Amended Complaint in light of Rooker-Feldman results in the

 Court’s rejection of Plaintiffs’ allegations and/or legal conclusions in the following paragraphs:

 1, 2, 11, 12, 14, 15, 16, 17, 18, 19, 20, 21, 22, 23, 24, 30 25, 26, 29, 30, 32, 33, 38, 39, and 42.

          3. Mootness

          Federal courts lack jurisdiction to hear a claim that has become moot because it no longer

 satisfies the case-or-controversy requirement of Article III, Section 2, of the U.S. Constitution.

 “‘Under Article III of the Constitution, federal courts may adjudicate only actual, ongoing cases

 or controversies.’ ‘When — for whatever reason — the dispute discontinues or we are no longer

 able to grant meaningful relief to the prevailing party, the action is moot, and we must dismiss

 for lack of jurisdiction.’” Kentucky v. United States ex rel. Hagel, 759 F.3d 588, 595 (6th Cir.

 2014).




 29
   This Court’s holding is in keeping with Judge Varlan’s ruling that Rooker-Feldman barred Plaintiffs claims in the
 2018 District Court Lawsuit: “Plaintiffs’ latest rub is that the state court lacked both personal and subject-matter
 jurisdiction and therefore violated their constitutional rights. . . . [T]his Court is not the correct forum to challenge the
 actions of a state counterpart. Under what is known as the Rooker-Feldman doctrine, the lower federal courts are not
 permitted to entertain cases ‘brought by state-court losers complaining of injuries caused by state-court judgments
 rendered before the district court proceedings commenced and inviting district court review and rejection of those
 judgments.’ Exxon Mobil Corp. v. Saudi Basic Indus. Corp., 544 U.S. 280 (2005). . . . If plaintiffs’ arguments were
 correct, their path to relief was to appeal the state-court judgment rather than file a litany of thoughtless lawsuits. This
 Court will not correct plaintiffs’ litigation errors, because under the Rooker-Feldman doctrine it cannot.” [Order, 2018
 District Court Lawsuit (E.D. Tenn. Aug. 1, 2019), ECF No. 33.]
 30
   In Plaintiffs’ response to Anderson’s motion for a protective order, which motion was granted by this Court at the
 hearing held on October 1, 2020, Plaintiffs state: “William Kinney is seeking class certification related to the
 embezzlement of tax payer funds used to pay prospective jurors for a trial that was not ordered to take place,” citing
 to pages 9 and 10 (paragraph 24) of the Amended Complaint. [Doc. 46 at ¶ 15.] Even if the passing allegation of
 paragraph 24 of the Amended Complaint could be read creatively to state such a class claim, this Court very clearly
 would have no subject matter jurisdiction over any such claim. See 28 U.S.C. § 157(b). Thus, to the extent that
 Plaintiffs actually intended such a claim (without identifying it as such in the Amended Complaint), it is also
 dismissed.
Case 3:20-ap-03028-SHB         Doc 130 Filed 01/13/21 Entered 01/13/21 17:06:13                  Desc
                               Main Document    Page 29 of 37



        Paragraph 3 of Plaintiffs’ Amended Complaint asserts that it is “a formal objection to

 Anderson’s claim.” [Doc. 9 at ¶ 3; see also Doc. 9 at ¶¶ 27-28, 39.] Because Anderson did not

 file a claim in this Court and was permitted to withdraw the improper proof of claim filed by

 Debtor [Bankr. Docs. 158, 160], this cause of action will be dismissed as moot. Moreover, even

 if Anderson were to file a proof of claim in the bankruptcy case, based on the Court’s ruling that

 Rooker-Feldman bars Plaintiffs from challenging the Judgment as void, Plaintiffs’ objection to it

 for reasons stated in paragraph 3 of the Amended Complaint could not stand.

        Paragraph 5 asserts that the proceeding is also intended to determine the dischargeability

 of a debt under Federal Rule of Bankruptcy Procedure 7001(6). [Doc. 9 at ¶ 5.] Even if the

 Amended Complaint stated some sort of dischargeability issue for which Plaintiffs (or either of

 them) had standing, any such claim is mooted by the entry of Debtor’s discharge on December

 16, 2020. [Bankr. Doc. 167.] The debt underlying the Judgment has been discharged (although

 the Judgment lien remains unaffected by the discharge). See In re Kalabat, 592 B.R. 134, 143

 (Bankr. E.D. Mich. 2018) (“If a creditor had a lien to secure payment of a pre-petition debt

 before the Chapter 7 bankruptcy, that lien survives, or ‘rides through’ the Chapter 7 bankruptcy

 and bankruptcy discharge, unless the lien is avoided in the bankruptcy case.”).

        C. Merits of the Remaining Allegations Under Rule 12(b)(6)

        Construing Plaintiffs’ Amended Complaint liberally leaves the following issues for

 adjudication on the motions to dismiss under Rule 12(b)(6): (1) lien avoidance under § 522(f)

 [Doc. 9 at ¶ 4]; (2) “Abuse of Process” under § 105 for sanctions against Defendants [id. at ¶ 6];

 (3) “Fraud” or “Fraud on the Court” relating to the October 18, 2017 hearing in the 2016 District

 Court Lawsuit [id. at ¶¶ 13, 16, 17]; (4) Anderson’s and K&B’s violation of the stay [id. at ¶¶ 31,
Case 3:20-ap-03028-SHB           Doc 130 Filed 01/13/21 Entered 01/13/21 17:06:13                Desc
                                 Main Document    Page 30 of 37



 40]; and (5) a request for sanctions against Defendants under Federal Rule of Bankruptcy

 Procedure 9011 [id. at ¶ 41].

        1. “Abuse of Process” and Rule 9011 Sanctions

        Plaintiffs assert that their complaint is “also an action for Abuse of Process within the

 meaning of 11 U.S. Code § 105(a) and Sanctions against the defendants.” [Id. at ¶ 6.] They also

 “request sanctions pursuant to 9011, as a remedy for dealing with Anderson’s baseless proof of

 claim, and violation of the Bankruptcy Stay.” [Id. at ¶ 41.]

        Because § 105(a) does not create a private cause of action, Plaintiffs’ request in

 paragraph 6 of the Amended Complaint is denied and dismissed. See In re Mattox, No. 07-

 51925, 2011 WL 3626762, at *5 (Bankr. E.D. Ky. Aug. 17, 2011) (“The Sixth Circuit has made

 it clear that § 105 cannot be used to create a remedy for a violation of a provision of the

 Bankruptcy Code where Congress did not explicitly create one.” (citing Pertuso v. Ford Motor

 Credit Co., 233 F.3d 417, 423 (6th Cir. 2000) (“[W]e do not read § 105 as conferring on courts

 such broad remedial powers. The ‘provisions of this title’ simply denote a set of remedies fixed

 by Congress. A court cannot legislate to add to them.”))); see also Joubert v. ABN AMRO Mortg.

 Grp., Inc. (In re Joubert), 411 F.3d 452, 456 (3d Cir. 2005); Yancey v. Citifinancial, Inc. (In re

 Yancey), 301 B.R. 861, 863 (Bankr. W.D. Tenn. 2003).

        For the same reason, Plaintiffs cannot sustain a claim for sanctions under Federal Rule of

 Bankruptcy Procedure 9011, which is not an independent cause of action and can be initiated

 properly only by motion after complying with the procedures expressly required by the Rule, and

 this claim likewise is dismissed. See In re Martin, 617 B.R. 866, 874 (Bankr. S.D. Miss. 2020)

 (“[T]here is no independent cause of action under Rule 9011.” (quoting Akers v. Beal Bank (In re

 Akers), Adv. Proc. No. 12-10020, 2012 WL 3133924, at *2 (Bankr. D.C. Aug. 1, 2012))); see
Case 3:20-ap-03028-SHB               Doc 130 Filed 01/13/21 Entered 01/13/21 17:06:13                            Desc
                                     Main Document    Page 31 of 37



 also Ridder v. City of Springfield, 109 F.3d 288, 296 (6th Cir. 1997) (“The plain language of

 Rule 11 specifies that unless a movant has complied with the twenty-one day ‘safe harbor’

 service, the motion for sanctions ‘shall not be filed with or presented to the court[.]’” (quoting

 Fed. R. Civ. P. 11(c)(1)(A))).

          2. Lien Avoidance under § 522(f)

          Because Federal Rule of Bankruptcy Procedure provides that “[a] proceeding under §

 522(f) to avoid a lien or other transfer of property exempt under the Code shall be commenced

 by motion in the manner provided by Rule 9014,” Plaintiffs’ attempt to request avoidance of the

 lien under § 522(f) in this adversary proceeding is dismissed. 31

          Moreover, such a proceeding is limited to the provisions of § 522(f), which provides in

 relevant part: “Notwithstanding any waiver of exemptions but subject to paragraph (3), the

 debtor may avoid the fixing of a lien on an interest of the debtor in property to the extent that

 such lien impairs an exemption to which the debtor would have been entitled under subsection

 (b) of this section, if such lien is—(A) a judicial lien . . . .” 11 U.S.C. § 522(f). Debtor claimed

 no exemption in the Property, which she asserts is owned by her daughter, Sarah Valdes.

 Further, the Court entered Judgment in the related adversary proceeding brought by the Chapter

 7 Trustee against Ms. Valdes, Milligan v. Valdes, Adv. No. 3:20-AP-03032-SHB (Bankr. E.D.

 Tenn. Oct. 22, 2020), ECF No. 30 (as amended by ECF No. 54), which avoided under 11 U.S.C.

 § 544 Debtor’s prepetition but unrecorded transfer of her partial interest in the Property to Ms.

 Valdes.




 31
   Plaintiff William Kinney, in any event, has no standing to seek to avoid the lien under § 522(f) because he is not a
 debtor in the Chapter 7 proceeding. See 11 U.S.C. § 522(f) (allowing only “the debtor [to] avoid the fixing of a lien
 on an interest of the debtor in property to the extent that such lien impairs an exemption to which the debtor would
 have been entitled under subsection (b) of [§ 522]”); see also In re Boddy, 593 B.R. 643 (Bankr. D. Colo. 2018).
Case 3:20-ap-03028-SHB          Doc 130 Filed 01/13/21 Entered 01/13/21 17:06:13                   Desc
                                Main Document    Page 32 of 37



        3. “Fraud” and “Fraud on the Court” Relating to the October 18, 2017 Hearing in the
            2016 District Court Lawsuit

        Plaintiffs complain that K&B committed fraud on the district court “by lying to

 [Magistrate] Judge Guyton about the availability of evidence that does not exist” at an October

 18, 2017 hearing in the 2016 District Court Lawsuit. [Doc. 9 at ¶ 13.] They also assert that K&B

 “defied the district court’s order” to produce a copy of the Anderson “credit application fully

 executed by [Plaintiffs] and any account documentation that would prove the existence of an

 account.” [Id. at ¶ 16.] Although these allegations concern the 2016 District Court Lawsuit, they

 are asserted in the Amended Complaint as grounds for voiding the Judgment. [Id. at ¶ 17.] Thus,

 because this Court lacks subject matter jurisdiction under the Rooker-Feldman doctrine to

 invalidate the Judgment, Plaintiffs’ allegations concerning the representations and conduct in the

 2016 District Court Lawsuit fail to state a claim on which relief may be granted.

        Moreover, Plaintiffs raised the issue about the “Anderson Lumber Credit Application” in

 their motion to reconsider Magistrate Judge Guyton’s order, which was filed four days before

 District Judge Varlan denied Plaintiffs’ motion for leave to amend the complaint and granted the

 motions for judgment on the pleadings. [2016 District Court Lawsuit, ECF Nos. 65, 66, 67.]

 Plaintiffs appealed the dismissal without asking the district court to address the alleged

 “discovery fraud.” [Doc. 95 at ¶ 18.]

        Concerning that appeal, Plaintiffs state:

        In our appeal filed with the Sixth Circuit for [the 2016 District Court Lawsuit], we
        raised the issue regarding the judicial admissions, as well as Fraud Upon the Court,
        and the improvident dismissal of [the] case . . . . The Sixth Circuit did not address
        these issues in their order affirming the dismissal . . . , and further stated that
        because we did not raise the issues of discovery fraud and Fraud Upon the Court,
        they would not consider the issue on appeal. However, we did raise the issue of
        Fraud Upon the Court in [the 2016 District Court Lawsuit]. . . . [The 6th Circuit did
        not apply [a Supreme Court] ruling to its decision.
Case 3:20-ap-03028-SHB          Doc 130 Filed 01/13/21 Entered 01/13/21 17:06:13                    Desc
                                Main Document    Page 33 of 37



                Furthermore, the Sixth Circuit prejudicated [Plaintiffs] by denying us due
        process of law under the Fifth Amendment, and violated our statutory rights in
        failing to exercise its supervisory power to act pursuant to Title 28 U.S.C.
        §636(b)&(c), governing the Management of Litigation pursuant to the Federal
        Magistrate Act, when it let stand the dismissal of [the 2016 District Court Lawsuit],
        without addressing our Motion to Reconsider . . . . This left questions of law and
        fact neither litigated nor determined, while at the same time compelling us to
        remain under the unlawful jurisdiction of the state court. In the [2018 District Court
        Lawsuit], which we have not yet appealed for private reasons, we raised the issue
        of Anderson/K&B’s judicial admissions at the Oct. 18th hearing, and asked the
        court to determine whether or not the state court had jurisdiction over [Plaintiffs]. .
        . . The district court responded by dismissing the case without a hearing. . . . In
        actuality, under the rule of law, the orders dismissing [the 2016 District Court
        Lawsuit and the 2018 District Court Lawsuit] are void for violation of our Fifth
        Amendment rights, and so is the corresponding unlawful injunction against
        [Plaintiffs].

 [Doc. 95 at ¶¶ 18-19.]

        The Sixth Circuit Court of Appeals recognized that Plaintiffs’ claims before the district

 court included the following, in addition to claims asserted under the FDCPA:

        Additionally, the Kinneys alleged that some of the defendants “re-opened
        Margaret’s account without her permission, and applied five invoices that were
        forgeries (totaling $16,498.72)” in violation of the Electronic Fund Transfer Act,
        15 U.S.C. § 1693, et seq. They further alleged that some of the defendants violated
        Margaret Kinney’s privacy rights as codified in 15 U.S.C. § 6821 (Privacy
        Protection for Customer Information of Financial Institutions) by obtaining the
        credit application that she allegedly executed. Finally, the Kinneys alleged several
        instances where they were denied their constitutional rights during the course of the
        state lawsuit, in violation of 42 U.S.C. §§ 1983 and 1985.

 Kinney v. Anderson Lumber Co., Inc., No. 18-5146, Slip Op. at 2 (6th Cir. Sept. 13, 2018), ECF

 No. 24-1. The court of appeals also expressly acknowledged that Plaintiffs claimed in their

 appeal that “the defendants had committed discovery fraud and fraud upon the court” and that

 “the district court erred by not enjoining Anderson[‘s] civil lawsuit in Tennessee state court,”

 which argument the appellate court called “meritless.” Id. at 3. The Sixth Circuit refused to

 consider Plaintiffs’ argument that “the district court erred by dismissing their claims where it

 ‘knew, or should have known, based on documentary and testimonial evidence,’ that the
Case 3:20-ap-03028-SHB           Doc 130 Filed 01/13/21 Entered 01/13/21 17:06:13                    Desc
                                 Main Document    Page 34 of 37



 defendants had committed discovery fraud and fraud upon the court” because Plaintiffs forfeited

 the argument by failing to raise to the district court. Id. at 8.

         Clearly, this Court is not authorized to sit as a reviewer of the decisions of either the

 district court or the Sixth Circuit Court of Appeals. Plaintiffs’ remedy, if any existed, was

 before the district court or on appeal to the Sixth Circuit or, ultimately, the United States

 Supreme Court.

         4. Anderson’s and K&B’s Violation of the Automatic Stay

         Finally, Plaintiffs allege that Anderson and K&B violated the automatic stay, which

 Anderson admits. [Doc. 9 at ¶ 31, 40; Bankr. Doc. 60.] Although Anderson acknowledges that

 the filing and service on Debtor of an amended complaint in the Foreclosure Action violated the

 automatic stay of 11 U.S.C. § 362, it asserts that its counsel, K&B, did so by mistake and

 inadvertence. [Bankr. Doc. 60.]

         An individual seeking damages for a stay violation must prove by a preponderance of the

 evidence that (1) the actions taken violated the automatic stay, (2) the violation was willful, and

 (3) the violation caused actual damages. See In re Barksdale, No. 18-15131, 2019 WL 6002188,

 at *2 (Bankr. N.D. Ohio Nov. 13, 2019). Concerning willfulness, as this Court explained many

 years ago:

         A specific intent to violate the stay is not required, or even an awareness by the
         creditor that her conduct violates the stay. It is sufficient that the creditor knows of
         the bankruptcy and engages in deliberate conduct that, it so happens, is a violation
         of the stay. Moreover, where there is actual notice of the bankruptcy it must be
         presumed that the violation was deliberate or intentional.

         Satisfying these requirements itself creates strict liability. There is nothing more to
         prove except damages.
Case 3:20-ap-03028-SHB            Doc 130 Filed 01/13/21 Entered 01/13/21 17:06:13                Desc
                                  Main Document    Page 35 of 37



 In re Printup, 264 B.R. 169, 173 (Bankr. E.D. Tenn. 2001) (quoting In re Daniels, 206 B.R. 444,

 445 (Bankr. E.D. Mich. 1997)). Notably, “[g]ood faith is not a defense and is irrelevant to

 liability.” Id. (quoting In re Daniels, 206 B.R. at 446).

        The remedy for violation of the automatic stay is found at 11 U.S.C. § 362(k), which

 provides: “(1) Except as provided in paragraph (2) [which is not at issue here], an individual

 injured by any willful violation of a stay provided by this section shall recover actual damages,

 including costs and attorneys' fees, and, in appropriate circumstances, may recover punitive

 damages.” The party seeking relief from a stay violation must prove that the violation caused

 actual damages, which must be proven with reasonable certainty and cannot be based on

 conjecture. Archer v. Macomb Cnty. Bank (In re Archer), 853 F.2d 497, 499-500 (6th Cir. 1988).

        Although good faith is not a defense, such is relevant to the question of whether punitive

 damages may be awarded. “Punitive damages are appropriate to deter a pattern of behavior that

 ignores the automatic stay.” In re Taylor, No. 07-31579, 2009 WL 981916, at *5 (Bankr. E.D.

 Tenn. Apr. 9, 2009) (citation omitted). In deciding whether punitive damages are appropriate,

 “the court should consider (1) the nature of the creditor’s conduct; (2) whether the creditor has

 the ability to pay damages; (3) the creditor’s motives in violating the stay; and (4) whether there

 was any provocation by the debtor. Generally, an award of punitive damages requires a showing

 of egregious and intentional misconduct.” Id. (citation omitted).

        First, the Court agrees with Anderson and K&B that only Debtor may raise the stay

 violation. [See Docs. 30 at p. 20; 50 at p. 34.] Anderson and K&B argue that Plaintiffs’ claim for

 the stay violation should be dismissed because she has failed to allege any actual damages. [Id.]

 In response, Plaintiffs argue:

        [W]e link Anderson’s [stay violation by postpetition amendment in the Foreclosure
        Proceeding] to the fraudulent claim filed by Anderson in November of 2012, as
Case 3:20-ap-03028-SHB               Doc 130 Filed 01/13/21 Entered 01/13/21 17:06:13                            Desc
                                     Main Document    Page 36 of 37



          another deliberate and intentional measure taken to harass, intimidate, and coerce
          [Plaintiffs] into paying a debt they do not owe. We have contemporaneously logged
          over 10,000 of personal time spent in response to Anderson’s frivolous claim.
          Those hours represent “life minutes” that are lost forever, in violation of our right
          to privacy, and our right to be free from government intrusion. For this reason and
          others, we asked for sanctions against the defendants, and for an order for actual
          damages including emotional distress damages, and for punitive damages as stated
          in our Adversary Complaint.

 [Doc. 95 at ¶ 37.]

          The Court finds that Plaintiffs’ allegations of actual damages concerning the stay

 violation are so intertwined with their other non-cognizable claims that Debtor has failed to state

 sufficient allegations of actual damage sufficient to sustain a claim for a stay violation.

 Nonetheless, the claim for violation of the stay will be dismissed without prejudice to Debtor’s

 bringing a contested matter by motion in the bankruptcy case, which is the most appropriate

 procedure for raising a stay violation under § 362(k). 32

                                               V. CONCLUSION

          Because the Court finds that Plaintiffs’ Amended Complaint fails to state a claim over

 which the Court has subject matter jurisdiction or otherwise for which relief may be granted,

 Defendants’ motions to dismiss will be granted.

          An order consistent with this Memorandum shall be entered.



 FILED: January 13, 2021



 32
    Although no rule prohibits Debtor from seeking damages for a stay violation under § 362(k) by an adversary
 proceeding, the more appropriate procedure is a motion filed in the bankruptcy case. See Fed. R. Bankr. P. 9020
 (providing that Federal Rule of Bankruptcy Procedure 9014 “governs a motion for an order of contempt made by . . .
 a party in interest”); see also Buckeye Check Cashing, Inc. v. Meadows (In re Meadows), 396 B.R. 485, 498 (B.A.P.
 6th Cir. 2008) (stating that actions brought to recover damages for stay violations are brought by motion under §
 362(k)). Given the Court’s dismissal of all other claims in Plaintiffs’ Amended Complaint, the Court will also dismiss
 the claim under § 362(k) but will give the pro se Debtor an opportunity to pursue the stay violation if she can prove
 actual damages from that stay violation with reasonable certainty, based on more than conjecture or speculation. See
 In re Archer, 853 F.2d at 499-500.
Case 3:20-ap-03028-SHB   Doc 130 Filed 01/13/21 Entered 01/13/21 17:06:13   Desc
                         Main Document    Page 37 of 37



                                    BY THE COURT

                                    s/ Suzanne H. Bauknight

                                    SUZANNE H. BAUKNIGHT
                                    UNITED STATES BANKRUPTCY JUDGE
